Citation Nr: 1009360	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to March 
1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Detroit, Michigan that appears to have reopened 
the Veteran's previously denied claim for service connection 
for an acquired psychiatric disorder (claimed as a 
psychiatric disorder, to include schizophrenia), but denied 
that claim on the merits, and which decision denied the 
Veteran's claim for service connection for a left ankle 
disability.

Despite a determination reached by the RO to reopen the 
claim, the Board must find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As will be 
discussed below, the Board has determined that new and 
material evidence has been received, and, therefore, the 
claim is reopened.

The reopened claim and the claim of service connection for a 
left ankle disability are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  In February 2004, an unappealed RO decision denied 
service connection for an acquired psychiatric disorder.

2.  Evidence submitted since the RO's February 2004 decision 
is not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision denying the Veteran's claim 
of service connection for an acquired psychiatric disorder is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder has been received.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his 
previously denied claim for service connection for an 
acquired psychiatric disorder, such request is being granted 
and the reopened claim is being remanded for further 
development, as discussed below.  As such, the Board finds 
that any error related to the VCAA solely with regard to the 
Veteran's application to reopen is moot.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been received.

By way of background, an unappealed January 1993 RO decision 
denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder (claimed as a 
nervous condition).  The Veteran did not file a timely notice 
of disagreement, and the RO's January 1993 decision became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  In April 
2003, the Veteran filed a request to reopen his claim 
(requesting service connection for a mental condition, to 
include schizophrenia).  A February 2004 RO decision denied 
the Veteran's request to reopen his claim on the basis that 
there was no evidence linking his diagnosed schizophrenia to 
service and that his diagnosed mental retardation constituted 
a developmental abnormality rather than a disability for VA 
purposes.  The Veteran did not file a notice of disagreement, 
and the RO's February 2004 decision became final.  See id.  
In November 2004, the Veteran filed another request to reopen 
his claim (requesting service connection for a psychiatric 
disorder, to include schizophrenia).

At the time of the February 2004 decision, the evidence of 
record included: (1) the Veteran's service treatment records 
and medical board proceeding reflecting that he was 
hospitalized in a psychiatric ward twice in service and 
ultimately medically discharged with a diagnosis of atypical 
personality disorder, (2) VA treatment records dated February 
1993 through April 1993 reflecting diagnoses of schizophrenia 
and psychosis not otherwise specified, (3) Social Security 
Administration (SSA) disability records dated in 1992 and 
1993 reflecting a grant of disability benefits for diagnoses 
of schizophrenia and mental retardation, and 
(4) a September 2003 VA examination report, including October 
2003 and February 2004 addendums.

Since the final February 2004 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's November 2004 application to reopen his claim 
consists of: (1) service personnel records, (2) VA treatment 
records dated March 2004 through April 2005, (3) a March 2006 
VA examination report, and 
(4) two lay statements dated in September 2006 and January 
2007 from the Veteran's brother.

The VA treatment records dated March 2004 through April 2005 
reflect that the Veteran was treated for diagnosed psychotic 
disorder not otherwise specified.  See VA Treatment Records, 
March 2004 and April 2005.  The Veteran's brother reported in 
his lay statements that the Veteran lived with him after his 
discharge from service and that he observed continuity of 
certain symptomatology since service, including needing to 
remind the Veteran to bathe and groom himself, his inability 
to handle his financial affairs or maintain employment, 
needing assistance with cooking and cleaning, talking to 
himself, being difficult to get along with, and getting into 
fights with people.

Therefore, as the above newly submitted VA treatment records 
reflect a current diagnosis of an acquired psychiatric 
disorder, and as the lay statements from the Veteran's 
brother report continuity of certain symptomatology since 
service, the Board concludes that this satisfies the low 
threshold requirement for new and material evidence.  As 
such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary as 
explained below.


ORDER

As new and material evidence has been received regarding the 
Veteran's claim of service connection for an acquired 
psychiatric disorder, the Veteran's claim is reopened; to 
that extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder and for a left ankle 
disability.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to adjudication of these claims.

The Veteran alleges that he has a current psychiatric 
disorder (claimed as schizophrenia) that had its onset in 
service.  As noted above, the Veteran is currently diagnosed 
with a psychiatric disorder.  The Veteran noted in a January 
2005 statement and in a November 2005 notice of disagreement 
that before his discharge from service he spent one to two 
months in a psychiatric ward at a naval hospital in 
Charleston, South Carolina and was treated, with medication, 
for a psychiatric disorder (that he reported was 
schizophrenia).  The Veteran requested in his notice of 
disagreement that VA obtain those records and associate them 
with the claims file.  

Consistent with the Veteran's assertion, a January 1982 
service treatment record reflects that the Veteran was 
hospitalized in December 1981 for three days in a psychiatric 
ward for evaluation, and the Veteran's personnel records 
reflect that he was hospitalized in the psychiatric ward a 
second time between February 1982 and March 1982.  Likewise, 
the medical board proceeding refers to the Veteran's two 
hospitalizations in the psychiatric ward.

The Board acknowledges that the service treatment records and 
medical board proceeding reflect that the Veteran was 
diagnosed with various personality disorders, which do not 
constitute disabilities for VA purposes.  See 38 C.F.R. 
§ 3.303(c) (2009).  The Board notes, however, that while the 
medical board proceeding reflects that the Veteran was being 
discharged due to atypical personality disorder, it also 
reflects that certain service treatment records were not 
available for medical board review at the time.

VA has a duty to assist the Veteran and to make efforts to 
obtain the claimant's service medical records, if relevant to 
the claim.  38 C.F.R. § 3.159(c)(3) (2009); see also 38 
U.S.C.A. § 5103A (West 2002).  38 C.F.R. § 3.159(c) provides 
that "VA will give the assistance described in paragraphs 
(c)(1), (c)(2), and (c)(3) to an individual attempting to 
reopen a finally decided claim."  Therefore, VA should 
request copies of the Veteran's inpatient treatment records 
from the naval hospital in Charleston, South Carolina 
relating to his first hospitalization in December 1981 and 
his second hospitalization between February and March 1982, 
and associate them with the claims file.

The Veteran also claims that he incurred a left ankle 
disability as a result of service.  At the August 2006 DRO 
hearing, he reported he currently experiences intermittent 
left ankle pain.

In the January 2005 statement noted above in which the 
Veteran requested that the RO obtain certain service 
inpatient treatment records, he also identified VA treatment 
records at the VA Medical Centers (VAMCs) located in Allen 
Park and Detroit, Michigan dated from 1982 to present as 
being relevant to both of his claims.  Although VA treatment 
records are associated with the claims file covering several 
specific periods of VA treatment between 1982 and the 
present, there are substantial gaps, and no indication that 
the RO has ever requested records covering the entire period.  
VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009).  Therefore, an attempt should be 
made to obtain all of the Veteran's VA treatment records 
pertaining to his claimed acquired psychiatric disorder and 
left ankle disability dated from 1982 to present from the 
VAMCs in Allen Park and Detroit, Michigan, and to associate 
them with the claims file.  See Dunn v. West, 11 Vet. App. 
462, 466-467 (1998) (Records created by VA are considered 
constructively part of the record and should be associated 
with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate sources 
all inpatient service treatment records 
from the naval hospital located in 
Charleston, South Carolina relating to the 
Veteran's two psychiatric hospitalizations, 
first for about three days in December 1981 
(possibly December 8, 1981 through December 
10, 1981) and then for about six to seven 
weeks between February 1982 through March 
1982, and associate these records with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

2.  Obtain all relevant VA treatment 
records (from the Allen Park and Detroit, 
Michigan VAMCs) relating to the Veteran's 
claimed psychiatric disorder and left ankle 
disability dated from March 1982 to January 
1993, May 1993 to March 2004 (including all 
inpatient records dated September 2003 to 
November 2003), and May 2005 to present, 
and associate them with the claims file.  
If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

3.  Once the aforementioned development is 
complete, perform any additional 
development deemed necessary, and then 
readjudicate the Veteran's claims for 
service connection for an acquired 
psychiatric disorder and for a left ankle 
disability.  If the Veteran's claims 
remain denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


